DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are pending. Claims 3-6 and 8-10 were amended in a preliminary amendment filed 3/20/2020.  Claims 1-10 are presently subject to a restriction/election requirement. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The species are as follows: 

For purposes of initial Examination, Applicant should elect a single, fully disclosed species of the invention (which are all products), that reads upon at least one independent claim, from among those species, fully disclosed in the originally filed disclosure (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  
Specifically, Applicant should elect a single species of “liquid pharmaceutical preparation” as presently claimed from among (i) Formulation A (see, e.g., Spec. at Tables 3 & 5); (ii) Formulation B (id.); (iii) Formulation C (id.); (iv) Formulation D (id.); (v) Formulation E (id.); (vi) Formulation F (id.); (vii) Formulation G (id.); (viii) Formulation H (id.); or another fully-disclosed species of record. 
Applicant should explicitly identify which claims read upon the single elected species.  Unless evident in view of Tables 3 & 5, Applicant should identify how the single elected species reads upon any dependent claim with specificity.  For example, by providing an exact measurement for the single, elected species where relevant to the claim scope (see, e.g., instant claims 3, 4, 6, 7, etc.).  Any properties not specified may be presumed absent from the originally elected species.

elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: At least claim 1, but all claims appear generic with respect to at least one aspect (e.g., solvent, carriers, etc.).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a liquid formulation of 28.2 µg of teriparatide suitable for subcutaneous administration, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fujita et al. (Once-Weekly Injection of Low-Dose Teriparatide (28.2 µg) Reduced the Risk of Vertebral Fracture in Patients with Primary Osteoporosis, Calcif Tissue Int., vol. 94:170-175 (Online August 21, 2013); hereafter “Fujita”), which explicitly disclosed liquid pharmaceutical preparations, suitable for injection into humans, comprising 28.2 µg of teriparatide (see, e.g., Fujita at title, abs, 170 at col II at final ¶).  The injections are understood to be based upon earlier work (see, e.g., id., referencing the “TOWER” trials), which were directed to subcutaneous formulations (see, e.g., Nakamura et al., Randomized Teriparatide [Human Parathyroid Hormone (PTH) 1–34] Once-Weekly Efficacy Research (TOWER) Trial for Examining the Reduction in New Vertebral Fractures in Subjects with Primary Osteoporosis and High Fracture Risk, J. Clin. Endocrinol. Metab., 97(9):3097-3106 (Sept. 2012); hereafter “Nakamura”; at 3097 at § Intervention; 3102 at col II at 1st full ¶, referring to 28.2µg doses), and therefore the injections of Fujita are reasonably inferred to be suitable for subcutaneous administration as well.  Accordingly, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
	Claims 1-10 are pending and presently subject to a restriction/election requirement. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654